UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1103



JAMES E. BUCKINGHAM,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-965-S)


Submitted:   June 13, 2000                 Decided:   June 30, 2000


Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Lee Belsky, Kimberly Ann Alley, SCHLACHMAN, BELSKY & WEINER,
P.A., Baltimore, Maryland; Daniel S. Katz, TYDINGS & ROSENBERG,
Baltimore, Maryland, for Appellant.    Lynne A. Battaglia, United
States Attorney, Larry D. Adams, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Buckingham appeals the district court’s grant of sum-

mary judgment to the United States and dismissal of his complaint

brought under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(1994). We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Buckingham v. United States,

No. CA-99-965-S (D. Md. Jan. 3, 2000).      We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                              AFFIRMED




                                   2